DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022; 04/26/2022; 12/01/2021; 03/24/2021; 03/19/2021;03/05/2021 and 02/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/18/2021 these drawing are acceptable by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Knedersen at (412) 355-6342 on 06/10/2022.
The application has been amended as follows: 
1-47. (Canceled)

48. (Currently Amended)	Headphones comprising: 
first and second earphones to be worn by a user, wherein:
each of the first and second earphones comprises an acoustic transducer for producing audible sound; 
the second earphone is not physically connected to the first earphone when the headphones are worn by the user;
: 
a first system-on-chip (SOC), wherein the first SOC comprises: 
a first wireless communication circuit for receiving audio content streamed wirelessly to the headphones, such that the first and second earphones are configured to play the audio content streamed wirelessly to the headphones; and
a first processor circuit connected to the first wireless communication circuit, wherein the first processor circuit is configured to transition automatically from playing audio content received wirelessly by the headphones from a first digital audio source via a first wireless communication link to playing audio content received wirelessly by the headphones from a second digital audio source via a second wireless communication link; and
a first buffer for caching audio content received wirelessly by the first earphone; and
the second earphone comprises:
a second SOC that comprises:
a second wireless communication circuit for receiving audio content streamed wirelessly to the headphones; and
a second processor circuit connected to the second wireless communication circuit, wherein the second processor circuit is configured to transition automatically from playing audio content received wirelessly by the headphones from the first digital audio source via the first wireless communication link to playing the audio content received wirelessly by the headphones from the second digital audio source via the second wireless communication link; and
a second buffer for caching audio content received wirelessly by the second earphone.

49. (Previously Presented)	The headphones of claim 48, wherein the first processor circuit transitions automatically from playing the audio content received wireless from the first digital audio source via the first wireless communication link to playing audio content received wirelessly from the second digital audio source via the second wireless communication link based on a signal strength level for the second wireless communication link.

50. (Previously Presented)	The headphones of claim 49, wherein the first processor circuit transitions automatically from playing the audio content received wireless from the first digital audio source via the first wireless communication link to playing audio content received wirelessly from the second digital audio source via the second wireless communication link based on whether the signal strength level for the second wireless communication link is above a threshold level.

51. (Previously Presented)	The headphones of claim 48, wherein the first processor circuit transitions automatically from playing the audio content received wireless from the first digital audio source via the first wireless communication link to playing audio content received wirelessly from the second digital audio source via the second wireless communication link when the first digital audio source is not in wireless communication range with the first and second earphones.

52. (Previously Presented)	The headphones of claim 48, wherein the second wireless communication link comprises a Bluetooth wireless communication link.

53. (Previously Presented)	The headphones of claim 48, wherein the second wireless communication link comprises a WiFi wireless communication link.

54. (Previously Presented) The headphones of claim 48, wherein the second wireless communication link comprises a WiMax wireless communication link.

55. (Previously Presented) The headphones of claim 48, wherein the second wireless communication link comprises a UWB wireless communication link.

56. (Previously Presented)	The headphones of claim 48, wherein the first processor circuit comprises digital signal processing circuitry that is configured to provide a sound quality enhancement for the audio content played by the headphones.

57. (Previously Presented)	The headphones of claim 56, wherein the first processor circuit comprises baseband processing circuitry.

58. (Previously Presented)	The headphones of claim 48, wherein the first earphone comprises a first microphone.

59. (Previously Presented)	The headphones of claim 58, wherein the first processor circuit is configured to perform noise canceling for the audible sound produced by the acoustic transducers of the first and second earphone.

60. (Previously Presented)	The headphones of claim 48, wherein the earphones are configured to, in response to detection of an incoming wireless communication to the user:
stop playing the audio content streamed wirelessly to the earphones; and
output audio of the incoming wireless communication via the acoustic transducer of each of the first and second earphones.

61. (Canceled)

62. (Currently Amended)	The headphones of claim [[61]] 48, wherein the first earphone comprises a first earbud and the second earphone comprises a second earbud.

63. (Previously Presented)	The headphones of claim 62, wherein:
the first earphone further comprises:
a first hanger bar configured to sit upon an upper external curvature of a first ear of the user; and
a first body portion connected to the first hanger bar, wherein the first earbud is connected to the first body portion; and
the second earphone further comprises:
a second hanger bar configured to sit upon an upper external curvature of a second ear of the user; and
a second body portion connected to the second hanger bar, wherein the second earbud is connected to the second body portion.

64. (Currently Amended)	The headphones of claim [[61]] 48, wherein;
the first earphone further comprises a first memory; 
the first headphone is further configured to receive from a remote computing device, and store in the first memory, a firmware update for the headphones;
the second earphone further comprises a second memory; 
the second headphone is further configured to receive from the remote computing device, and store in the second memory, the firmware update for the headphones.

65. (Previously Presented)	The headphones of claim 64, wherein the firmware update comprises a firmware update that is pushed wirelessly to the headphones.

66. (Canceled)

67. (Previously Presented)	The headphones of claim 48, wherein the first processor circuit is further configured to, upon activation of a user control of the headphones, initiate a wireless transmission of a request to a remote network server.

68. (Previously Presented)	The headphones of claim 67, the earphones are configured to, in response to detection of an incoming wireless communication to the user:
stop playing the audio content streamed wirelessly to the earphones; and
output audio of the incoming wireless communication via the acoustic transducer of each of the first and second earphones.

68. (Second) (Canceled) 

69. (Previously Presented)	The headphones of claim 48, wherein the first processor circuit is configured to, upon activation of a user control of the headphones, transmit data wirelessly about the headphones to a remote device.

70. (Previously Presented)	The headphones of claim 48, further comprising a rechargeable battery in the first earphone.

71. (Previously Presented)	The headphones of claim 70, further comprises a docking station to charge the rechargeable battery when the first earphone is connected to the docking station.

72. (Previously Presented)	The headphones of claim 70, wherein the rechargeable battery comprises a wirelessly rechargeable battery.

73. (Previously Presented)	The headphones of claim 48, wherein;
the first earphone further comprises a first memory; and
the headphones are further configured to receive from a remote computing device, and store in the first memory, a firmware update for the headphones.

74. (Previously Presented)	The headphones of claim 48, wherein the first earphone comprises a user-actuatable, user-accessible pressure switch, wherein, upon a user-activation of the pressure switch, the wireless communication circuit of the first earphone transmits a wireless communication to a remote device that is in wireless communication with the headphones.

75. (Previously Presented)	The headphones of claim 74, wherein the first processor circuit is further configured to, upon activation of a user control of the headphones, initiate a wireless transmission of a request to a remote network server.

76. (Previously Presented)	The headphones of claim 75, wherein;
the first earphone further comprises a first memory; 
the first headphone is further configured to receive from a remote computing device, and store in the first memory, a firmware update for the headphones;
the second earphone further comprises a second memory; 
the second headphone is further configured to receive from the remote computing device, and store in the second memory, the firmware update for the headphones.

77. (Previously Presented)	The headphones of claim 76, wherein the firmware update comprises a firmware update that is pushed wirelessly to the headphones.

78. (Previously Presented)	The headphone of claim 77, wherein:
the first earphone comprises a first buffer for caching audio content received wirelessly by the first earphone; and
the second earphone comprises a second buffer for caching audio content received wirelessly by the second earphone.

79. (Currently Amended)	The headphones of claim [[61]] 48, wherein the first and second processor circuits are configured to, in response to detection of an incoming wireless communication to the user:
stop playing the audio content streamed wirelessly to the earphones; and
output audio of the incoming wireless communication via the acoustic transducer of each of the first and second earphones.

80. (Currently Amended)	A system comprising:
 	a mobile computing device of a first user; and
first wireless headphones that are configured to wirelessly communicate with the mobile
computing device via a wireless data communication link,
wherein:
the first wireless headphones are for playing audio content streamed wirelessly to the first wireless headphones; 
the first wireless headphones comprise first and second earphones to be worn by a user;
each of the first and second earphones comprises an acoustic transducer for producing audible sound; and
at least the first earphone comprises a first system-on-chip (SOC), wherein the first SOC comprises: 
a first wireless communication circuit for receiving audio content streamed wirelessly to the headphones, such that the first and second earphones are configured to play the audio content streamed wirelessly to the headphones; and
a first processor circuit connected to the first wireless communication circuit, wherein the first processor circuit is configured to transition automatically from playing audio content received wirelessly by the headphones from a first digital audio source via a first wireless communication link to playing audio content received wirelessly by the headphones from a second digital audio source via a second wireless communication link; and
the mobile computer device comprises a screen that is configured to display a first graphical user interface for receiving an activation for the audio content streamed to the first wireless headphones to be streamed simultaneously to second wireless headphones of a second user, such that, in response to the activation, the first and second wireless headphones play the streaming audio content simultaneously for the first and second users. 

81. (Previously Presented)	The system of claim 80 wherein the first graphical user interface comprises a web page.

82. (Previously Presented)	The system of claim 80, wherein the screen of the mobile computer device comprises is configured to display a second graphical user interface through which the first user selects an audio control setting for the first wireless headphones to be applied to the first wireless headphones upon the first wireless headphones receiving the audio control setting via the wireless data communication link.

83. (Previously Presented)	The system of claim 82, wherein the audio control setting comprises a treble setting for the first wireless headphones.

84. (Previously Presented)	The system of claim 82, wherein the audio control setting comprises a bass setting for the first wireless headphones.

85. (Previously Presented)	The system of claim 82, wherein the audio control setting comprises a frequency setting for the first wireless headphones.

86. (Previously Presented)	The system of claim 82, wherein the audio control setting comprises a noise cancelation setting for the first wireless headphones.

87. (Previously Presented)	The system of claim 82, further comprising a docking station for charging the first wireless headphones.	

88. (Canceled)

89. (Currently Amended)	The system of claim [[88]] 80, wherein:
the second earphone is not physically connected to the first earphone when the headphones are worn by the user; and
the second earphone comprises a second SOC that comprises:
a second wireless communication circuit for receiving audio content streamed wirelessly to the headphones; and
a second processor circuit connected to the second wireless communication circuit, wherein the second processor circuit is configured to transition automatically from playing audio content received wirelessly by the headphones from the first digital audio source via the first wireless communication link to playing the audio content received wirelessly by the headphones from the second digital audio source via the second wireless communication link.

90. (Currently Amended)	The system processor circuit transitions automatically from playing the audio content received wireless from the first digital audio source via the first wireless communication link to playing audio content received wirelessly from the second digital audio source via the second wireless communication link based on a signal strength level for the second wireless communication link.

91. (Currently Amended)	The system 

92. (Currently Amended)	The system 

93. (Currently Amended)	The system 
the first earphone comprises a first microphone; and
the first processor circuit is configured to perform noise canceling for the audible sound produced by the acoustic transducers of the first and second earphone.

94. (Currently Amended)	The system 
the first earphone further comprises a first memory; 
the first headphone is further configured to receive from a remote computing device, and store in the first memory, a firmware update for the headphones;
the second earphone further comprises a second memory; 
the second headphone is further configured to receive from the remote computing device, and store in the second memory, the firmware update for the headphones.

95. (New) The headphones of claim 48, wherein:
the first earphone further comprises a first microphone; and
the first processor circuit is further configured to:
process audible utterances by the user picked up by the first microphone; and
transmit a wireless communication based on the audible utterance via the first or second wireless communication link.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 48-60, 62-65, 67-87 and 89-95 are allowance.
 	Regarding claim 48, the closest prior art recorded Rosener et al. (US 2008/0076489 A1) and Lau et al. (US 2008/0130936 A1) teaches Headphones comprising: 
 	first and second earphones to be worn by a user, wherein:
each of the first and second earphones comprises an acoustic transducer for producing audible sound; 
the second earphone is not physically connected to the first earphone when the headphones are worn by the user;
: 
a first system-on-chip (SOC), wherein the first SOC comprises: 
 	a first wireless communication circuit for receiving audio content streamed wirelessly to the headphones, such that the first and second earphones are configured to play the audio content streamed wirelessly to the headphones.
 	However, Rosener and Lau are fail to teach or fairly suggest
 	a first processor circuit connected to the first wireless communication circuit, wherein the first processor circuit is configured to transition automatically from playing audio content received wirelessly by the headphones from a first digital audio source via a first wireless communication link to playing audio content received wirelessly by the headphones from a second digital audio source via a second wireless communication link; and
 	a first buffer for caching audio content received wirelessly by the first earphone; and the second earphone comprises:
a second SOC that comprises:
a second wireless communication circuit for receiving audio content streamed wirelessly to the headphones; and
 	a second processor circuit connected to the second wireless communication circuit, wherein the second processor circuit is configured to transition automatically from playing audio content received wirelessly by the headphones from the first digital audio source via the first wireless communication link to playing the audio content received wirelessly by the headphones from the second digital audio source via the second wireless communication link; and
 	a second buffer for caching audio content received wirelessly by the second earphone.


 	Regarding claim 80, the closest prior art recorded Rosener et al. (US 2008/0076489 A1) with  Lee et al. (US 7,844,301 B2) teach a system comprising:
  	 	a mobile computing device of a first user; and
first wireless headphones that are configured to wirelessly communicate with the mobile
computing device via a wireless data communication link,
wherein:
  		the first wireless headphones are for playing audio content streamed wirelessly
to the first wireless headphones; 
the first wireless headphones comprise first and second earphones to be worn by a user;
 	 	each of the first and second earphones comprises an acoustic transducer for 
producing audible sound; and
at least the first earphone comprises a first system-on-chip (SOC), wherein the first SOC comprises: 
a first wireless communication circuit for receiving audio content streamed wirelessly to the headphones, such that the first and second earphones are configured to play the audio content streamed wirelessly to the headphones; 
However, Rosener and Lee are fail to teach or fairly suggest
a first processor circuit connected to the first wireless communication circuit, wherein the first processor circuit is configured to transition automatically from playing audio content received wirelessly by the headphones from a first digital audio source via a first wireless communication link to playing audio content received wirelessly by the headphones from a second digital audio source via a second wireless communication link; and
the mobile computer device comprises a screen that is configured to display a first graphical user interface for receiving an activation for the audio content streamed to the first wireless headphones to be streamed simultaneously to second wireless headphones of a second user, such that, in response to the activation, the first and second wireless headphones play the streaming audio content simultaneously for the first and second users. 

Claims 49-60, 62-65, 67-79, 81-87 and 89-95 are allowance as being dependent directly or indirectly to the independent claims 48 and 80.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641